Citation Nr: 0531587	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2001 rating action that declined to reopen a 
claim for service connection for PTSD on the basis that new 
and material evidence had not been received.  The veteran 
filed a Notice of Disagreement in October 2001, and the RO 
issued a Statement of the Case (SOC) in July 2002.  The 
veteran filed a Substantive Appeal in August 2002. 

In May 2003, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In March 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The RO issued a Supplemental SOC (SSOC) in June 
2005, reflecting the continued denial of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for PTSD has been accomplished.

2.  By decision of March 1997, the Board denied service 
connection for PTSD.   

3.  The evidence received since the March 1997 Board denial 
is either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  As new and material evidence pertinent to the claim for 
service connection for PTSD has not been received, the 
criteria for reopening the claim are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior 
to August 29, 2001), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
VCAA, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

Through the December 2000 RO letter, the July 2001 rating 
action, the December 2001 RO letters, the July 2002 SOC, the 
August 2002, April 2003, and April 2004 RO letters, the June 
2005 SSOC, and the August 2005 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the several RO letters, SOC, and SSOC variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the December 2001 and April 2004 RO letters 
specifically informed the appellant and his representative of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 RO letter specifically notified the veteran to 
furnish any evidence or information that he had in his 
possession that he thought would support his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, a duty to assist letter 
was furnished to the veteran in December 2000, prior to the 
July 2001 rating action on appeal, but documents strictly 
meeting the VCAA's notice requirements were not provided to 
him prior to that rating action  However, the Board finds 
that any lack of full, pre-adjudication notice in this matter 
does not prejudice him in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in June 2005 on the basis of all the evidence 
of record, as reflected in the SSOC.

Additionally, the Board finds that no further action is 
needed to satisfy the duty to assist with respect to the 
claim.  The RO, on its own initiative as well as pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include obtaining 
extensive service and post-service VA and military medical, 
administrative, and personnel records from the time of the 
veteran's military service to 2002.  The transcript of the 
veteran's Board hearing is of record.  In April 2004, the 
Naval Historical Center provided requested information about 
the U.S.S. Henderson (DD 785).  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
pertaining to the claim that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding to adjudicate the 
claim on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).    

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2005). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the 3 criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]

The veteran's claim for service connection for PTSD has been 
previously considered and denied.  In March 1997, the Board 
denied service connection for PTSD on the grounds that 
neither the veteran nor the ship on which he served, the 
U.S.S. Henderson (DD 785), engaged in combat with the enemy 
in service in Vietnam; his alleged in-service stressors were 
not verified by official records or corroborated by service 
records or other credible evidence; and his diagnosis of PTSD 
was thus not based on verified stressors.

The evidence then considered included service medical, 
administrative, and personnel records, and post-service VA 
medical records.  Although evidence indicated that the 
veteran's ship was involved in combat activity, conducting 
search and rescue missions and harassment and interdiction 
operations, and firing ammunition at the enemy, pertinent 
records did not show that the ship was exposed to any return 
fire by the enemy.    

As the veteran did not appeal the denial and no other 
exception to finality applies, the Board's 1997 decision is 
final as to the denial of service connection for PTSD based 
on the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.    

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in 
October 2000.  With respect to claims to reopen filed prior 
to August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
and material evidence means evidence not previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 1997 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence associated with the claims file since the 1997 
Board decision includes VA and military medical records 
showing continuing post-service treatment and evaluation of 
the veteran for disorders including PTSD from 1994 to 2002.  
In compliance with the 2004 Board remand, the RO attempted to 
obtain credible evidence from the Naval Historical Center 
(NHC) and the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to establish whether the 
veteran's claimed stressors actually occurred.  However, in 
April 2004 the NHC responded that damage control logs for the 
U.S.S. Henderson (DD 785) were unavailable, and that command 
history reports submitted by the Henderson for 1966 and 1967 
did not mention any specific instances of damage by enemy 
fire, or repairs in Subic Bay that appeared to be related to 
enemy action.
 
VA medical and military records added to the claims file 
since 1997 are new to agency adjudicators, and affirm that 
the veteran has had continuing treatment for PTSD; however, 
this evidence only continues to show a current psychiatric 
diagnosis of PTSD based on the veteran's reported history of 
reported in-service stressors.  What this case continues to 
lack is credible supporting evidence that the claimed in-
service stressors actually occurred.  As such, the additional 
evidence is not material for purposes of reopening the claim.  

The Board previously denied the veteran's claim for service 
connection for PTSD because there was no indication of a 
verified stressor to support such a diagnosis; none of the 
new evidence received since 1997 provides such verification, 
and the veteran has not presented or referred to the 
existence of any additional evidence that supports his 
contentions.  In this case, the additional evidence submitted 
only continues to show that no verified stressor exists to 
support any diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-no claim for service connection for 
PTSD may be granted. 

The only other evidence added to the record since the Board's 
1997 denial consists of various statements and the veteran's 
2003 testimony regarding the alleged in-service stressors.  
That evidence reflects, essentially, reiterations of 
assertions made in connection with the prior 1997 Board 
denial, and thus cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).    

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the 1997 
Board decision, when viewed either alone or in light of the 
evidence previously of record, tends to verify or corroborate 
his claimed in-service stressors.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the 1997 Board denial remains final.

As new and material evidence has not been received, the Board 
finds that the previously-denied claim for service connection 
for PTSD is not reopened, and the appeal must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


